NOT PRECEDENTIAL

            UNITED STATES COURT OF APPEALS
                 FOR THE THIRD CIRCUIT
                      _____________

                         No. 14-1791
                        _____________

              MARK CARRIER; RUTH CARRIER,
                                  Appellants

                               v.

     BANK OF AMERICA NA, F/K/A and as Successor to
          Countrywide Home Loan Services, L.P.;
COUNTRYWIDE FINANCIAL CORPORATION; JOHN DOES (1-10);
   JANE DOES (1-10); ABC CORP. (1-10); XYX, INC. (1-10);
      RONALD P. STALLER, d/b/a Brigantine Mortgage

                        _____________

                         No. 14-1792
                        _____________

                     MARY E. DEBONIS,
                                 Appellant

                               v.

 BANK OF AMERICA NA, F/K/A and as Successor to Countrywide
 Home Loan Services, L.P. and Countrywide Financial Corporation;
FIRST PLATINUM CAPITAL CORPORATION; JOHN DOE (1-10);
    JANE DOE (1-10); ABC CORP. (1-10); XYZ, INC. (1-10)


                        _____________

                         No. 14-1793
                        _____________
                           ARMANDO GARCIA,
                                      Appellant

                                      v.

                BANK OF AMERICA NA, as Successor to
              F/K/A Countrywide Home Loan Services, L.P.;
             COUNTRYWIDE FINANCIAL CORPORATION;
         COUNTRYWIDE HOME LOANS, INC.; JOHN DOE (1-10);
          JANE DOE (1-10); ABC CORP. (1-10); XYZ, INC. (1-10)

                               _____________

                                No. 14-1794
                               _____________

         KRZYSZTOF KOWALCZYK; DOROTA ROGULSKA, H/W,
                                           Appellants

                                      v.

      BANK OF AMERICA NA, F/K/A and as Successor to Countrywide
      Home Loan Services, L.P. and Countrywide Financial Corporation;
           AMERICAN MORTGAGE, INC.; JOHN DOE (1-10);
         JANE DOE (1-10); ABC CORP. (1-10); XYZ, INC. (1-10)

                 On Appeal from the United States District Court
                           for the District of New Jersey
District Court Nos. 1-12-cv-00104; 1-12-cv-07945; 1-12-cv-07946; 1-12-cv-07947
                 District Judge: The Honorable Renee M. Bumb

              Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                             January 21, 2015

          Before: RENDELL, SMITH, and KRAUSE, Circuit Judges

                           (Filed: February 3, 2015)



                                      2
                                           _____________________

                                                  OPINION*
                                           _____________________


SMITH, Circuit Judge.

           In these nominally separate cases stemming from “substantially identical”

Complaints, Plaintiffs have sued named Defendants Bank of America and its

predecessor Countrywide for providing Plaintiffs with “doomed and toxic”

mortgages. Plaintiffs seek to maintain causes of action for fraud (specifically

common law fraud, fraudulent inducement and violations of the New Jersey

Consumer Fraud Act), breach of the duty of good faith and fair dealing, negligent

misrepresentation, civil conspiracy and violations of both the New Jersey and

federal Racketeer Influenced and Corrupt Organization (RICO) statutes. On

January 31, 2014, the District Court granted Defendants’ motions to dismiss with

respect to all causes of action. Carrier v. Bank of Am., N.A., No. 12-104, 2014 WL

356219 (D.N.J. Jan. 31, 2014). We will affirm.

           Plaintiffs ostensibly challenge each dismissal, but by repeatedly declining to

contest critical aspects of the District Court’s reasoning, Plaintiffs have

functionally conceded the entire case. These de facto concessions include that: (i)

the RICO causes of action were untimely, as Plaintiffs have not challenged the


*
    This disposition is not an opinion of the full court and pursuant to I.O.P. 5.7 does not constitute binding precedent.
                                                              3
District Court’s determination as to when they reasonably should have known of

their injuries; and (ii) Plaintiffs failed to state a cause of action under the New

Jersey Consumer Fraud Act, as Plaintiffs have not challenged the District Court’s

determination that they failed to allege an “ascertainable loss.”

          Relatedly, without considering statements the District Court found of no

legal consequence (determinations not challenged here), Plaintiffs do not point to

any allegations made with sufficient detail, with respect to their fraud, fraudulent

inducement and negligent misrepresentation causes of action, to survive the

pleadings standards under either Fed. R. Civ. P. 9(b) or Ashcroft v. Iqbal, 556 U.S.

662 (2009). The District Court did not consider: (i) statements made by brokers

because it determined that they were not imputable to Defendants, as the brokers

were not Defendants’ agents; and (ii) specific misrepresentations alleged in

connection with Truth in Lending Act (“TILA”) disclosures because it determined

that the disclosures could not be considered as part of state-law claims “because

such assertions constitute claims properly brought under TILA.”1 Id. at *6 n.8. As

Plaintiffs have not challenged the District Court’s determinations with respect to

the existence of an agency relationship or the relevance of TILA disclosures, we

will not disturb those determinations.

          Moreover, with respect to Plaintiffs’ duty of good faith and fair dealing


1
    No claims were brought under TILA.
                                             4
claims, the District Court stated that “Plaintiffs’ . . . brief . . . does little to clarify

the basis of their claim . . . [b]eyond conclusory allegations.” Carrier, 2014 WL

356219, at *6-7. Despite ample opportunities, Plaintiffs have at no stage in this

litigation attempted to explain how Defendants’ alleged conduct “destroy[ed] or

injur[ed] the right of [Plaintiffs] to receive the fruits of the contract,” Sons of

Thunder, Inc. v. Borden, Inc., 148 N.J. 396, 420 (1997).

       Finally, although the District Court concluded that Plaintiffs’ allegations in

support of their civil conspiracy claims were “bare . . . legal conclusions

unsubstantiated by facts in support of the alleged ‘agreement’ or ‘common

design,’” Carrier, 2014 WL 356219, at *9, rather than point to any specific

allegations on appeal, Plaintiffs simply restate the elements that the District Court

recited and assert that they are satisfied. Such either unfounded or indolent

contentions leave us unable to conclude that the District Court erred.

       We further note that the District Court, having informed Plaintiffs of their

pleading deficiencies, sua sponte gave them an opportunity to file a Second

Amended Complaint. But rather than flesh out their allegations, Plaintiffs opted to

appeal instead. Plaintiffs’ staunch refusal to respond to the basic details of the

District Court’s decision—either before the District Court or on appeal—compels

us to affirm the District Court’s dismissal of their claims.



                                              5